DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           JORGE C. GARRIDO,
                               Appellant,

                                        v.

         PATRICIA A. GARRIDO n/k/a PATRICIA MARTINEZ,
                           Appellee.

                                  No. 4D17-2140

                                  [June 6, 20108]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alfred J. Horowitz, Judge; L.T. Case No. FMCE 07-
08800.

   Troy William Klein, West Palm Beach, for appellant.

   No brief filed for appellee.

GERBER, C.J.

   The former husband appeals from the circuit court’s final judgment
upon the former wife’s motion for attorney’s fees. The former husband
raises multiple grounds, only one of which has merit. We agree with the
former husband that the circuit court erred when it failed to calculate the
“lodestar” for the attorney’s fees award. As we stated in Nagl v. Navarro,
187 So. 3d 359 (Fla. 4th DCA 2016):

         An award of attorney’s fees must be supported by
      substantial competent evidence and contain express findings
      regarding the number of hours reasonably expended and a
      reasonable hourly rate for the type of litigation involved. The
      lodestar method is an appropriate starting point in domestic
      relations cases. In using the lodestar method, the trial court
      should first determine the number of hours reasonably
      expended on the litigation, and then determine the reasonable
      hourly rate for the services. Fla. Patient’s Comp. Fund v.
      Rowe, 472 So. 2d 1145, 1150 (Fla. 1985).
         As the reviewing court, we should be able to discern from
      the face of the trial court’s orders whether the trial court made
      such determinations. Where there is nothing in the trial
      court’s order that allows the appellate court to discern
      whether . . . the Rowe factors were considered in determining
      a reasonable attorney’s fee, a fee award simply taking the
      amount charged by the attorney and determining it to be
      reasonable is improper . . . .

Id. at 361 (other internal citations, quotation marks, and brackets
omitted).

    Based on the foregoing, we reverse the final judgment and remand for
the circuit court to make the appropriate findings as to the reasonableness
of the hours expended and the hourly rate. On the other grounds which
the former husband raises, we affirm without further discussion.

   Affirmed in part, reversed in part, and remanded.

GROSS and CONNER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2